                   Case 3:20-cr-02272-DMS Document 40 Filed 02/26/21 PageID.114 Page 1 of 2
           "
1   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                               UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA
                       UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                          V.                                 (For Offenses Committed On or After November 1, 1987)

                        ERNESTO GIL-CAMACHO                                     Case Number:          20CR2272-DMS
                      Chg as Israel David Torres-Pimentel
                                                                             Raphaella Friedman F D - . . - ~ ~ - - - - - - - - ~
                                                                             Defendant's Attorney
    USM Number                            76309112
                                                                                                                        Fffl"'EO
    • -
    THE DEFENDANT:                                                                                                      FEB 2 ~ 20,i
    [:gJ pleaded guilty to count(s)            1 of the Superseding Information
                                                                                             ,       CLERK US DiS"fRtCT WJrlT
                                                                                            il,:!lJT7 t'.=RN DISTRICT OF CAL!l=ORf\li,i:\
    D was found guilty on count(s)              _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___.!,;•ltl;;,Y======    ~           DEPUTY          i
        after a olea ofnot guiltv.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                               Count
    Title & Section                        Nature of Offense                                                                 Number(s)
    8 USC 1326                             ATTEMPTED REENTRY OF REMOVED ALIEN                                                   IS




        The defendant is sentenced as provided in pages 2 through                      2            of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
    D The defendant has been found not guilty on count(s)
    [:gJ   Count(s)       in underlying Information                    is         dismissed on the motion of the United States.

               Assessment: $100.00
    [:gJ

    D JVTA Assessment*:$
               *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
    [:gj   No fine                    •    Forfeiture pursuant to order filed                                           , included herein.
           IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.




                                                                            HON. Dall~!Jraw.
                                                                            UNITED STATES DISTRICT JUDGE
                 Case 3:20-cr-02272-DMS Document 40 Filed 02/26/21 PageID.115 Page 2 of 2
         •
f   AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:                   ERNESTO GIL-CAMACHO                                                   Judgment - Page 2 of 2
    CASE NUMBER:                 20CR2272-DMS

                                                       IMPRISONMENT
     The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
     EIGHTEEN (18) MONTHS.




     •       Sentence imposed pursuant to Title 8 USC Section 1326(b).
     •       The court makes the following recommendations to the Bureau of Prisons:




    •        The defendant is remanded to the custody of the United States Marshal.

    •        The defendant must surrender to the United States Marshal for this district:
             •     at _ _ _ _ _ _ _ A.M.                           on
             •     as notified by the United States Marshal.

             The defendant must surrender for service of sentence at the institution designated by the Bureau of
    •        Prisons:
             •     on or before
             •     as notified by the United States Marshal.
             •     as notified by the Probation or Pretrial Services Office.

                                                            RETURN

    I have executed this judgment as follows:

             Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ _ to

    at _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                     UNITED STATES MARSHAL



                                          By                   DEPUTY UNITED STATES MARSHAL




                                                                                                         20CR2272-DMS
